                 Case 20-11169-LSS           Doc 17        Filed 05/26/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                :     Chapter 7

INTEGRAMED HOLDING CORP.,                                   Case No. 20-11169 (LSS)
et al.,1
                                                            (Joint Administration Requested)
                                     Debtors.


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Messiahic Inc. d/b/a PayJunction (“PayJunction”) hereby

appears in the above-captioned cases through its counsel, Fox Rothschild LLP, and pursuant to

Rules 2002, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§

102(1), 342 and 1109(b), requests that all notices given or required to be given in these cases be

given and served upon:

Keith C. Owens                                            Daniel B. Thompson
Fox Rothschild LLP                                        Fox Rothschild LLP
10250 Constellation Boulevard, Suite 900                  919 North Market Street, Suite 300
Los Angeles, CA 90067                                     Wilmington, DE 19899-2323
Telephone: (424) 285-7056                                 Telephone: (302) 622-4250
Facsimile: (310) 556-9828                                 Facsimile: (302) 656-8920
Email: kowens@foxrothschild.com                           Email: dthompson@foxrothschild.com


         PLEASE TAKE FURTHER NOTICE that this request for notice and service includes

copies of all papers, including, but not limited to, reports, pleadings, motions, and answering or




1
  The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170 LSS), Trellis
Health, LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172 LSS), Reproductive Partners, Inc. (20-
11173 LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC (20-
11176 LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-11181
LSS), and IntegraMed Medical Missouri, LLC (20-11184 LSS).


110822871.v1
               Case 20-11169-LSS         Doc 17     Filed 05/26/20      Page 2 of 2




reply papers filed in these cases and that such service be by mailing one copy of each, unless

otherwise directed by the Court, to the parties listed above.

        PLEASE TAKE FURTHER NOTICE that PayJunction intends that neither this Notice of

Appearance nor any former or later pleading, claim or suit shall waive (1) the right to have final

orders in non-core matters entered only after de novo review by the United States District Court

for the District of Delaware (the “District Court”), (2) the right to trial by jury in any proceeding

so triable in this case or any case, controversy or proceeding related to this case, (3) the right to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal or (4) any other rights, claims, actions, defenses, set-offs, or

recoupments to which PayJunction is or may be entitled under agreements in law or in equity

                                                   Respectfully Submitted,


Dated: May 26, 2020                                /s/ Daniel B. Thompson
                                                   Daniel B. Thompson (No. 6588)
                                                   FOX ROTHSCHILD LLP
                                                   919 North Market Street, Suite 300
                                                   Wilmington, DE 19899-2323
                                                   Telephone: (302) 622-4250
                                                   Facsimile: (302) 656-8920
                                                   dthompson@foxrothschild.com

                                                   Counsel to Messiahic Inc. d/b/a PayJunction




110822871.v1
